DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/29/22 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 & 3-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1: Claim 1 recites the limitation “a second environment that is different from the first environment” which fails to comply with the written description requirement.
The Examiner notes that applicant has support for adjusting the oxygen concentration between curing the first and second hard coating layer and adjusting the concentration by injecting nitrogen gas into the first chamber in ¶s 9-11 & 76 but there is no disclosure for the broader scope of the “second environment is different from the first environment” which includes difference in temperature, adding other gases than nitrogen, pressure differences, humidity level, etc.
Claims 3-8: Claims 3-8 are rejected for failing to comply with the written description requirement because they depend from claim 1 and do not remedy the issue in claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, & 8 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US PG Pub 2018/0142127; hereafter ‘127) in view of Eckberg (US Patent 4,576,999; hereafter ‘999), Kotani  (US PG Pub 2019/0002617; hereafter ‘617), and Fukushima et al. (US PG Pub 2021/0284866; hereafter ‘866).
Claim 1: ‘127 is directed towards a method of manufacturing a window (¶ 59), the method comprising:
preparing a base material layer (¶s 59 & 106);
forming a first hard coating layer on the base material layer by applying a first solution (layer 22a, ¶ 106) and hardening the first solution (¶s 106-109).
forming a second hard coating layer on the first hard coating layer (layer 22b, ¶ 106).
‘127 teaches that the first and second hard coats may be the same (¶ 107) and thus may be different.
‘127 teaches that the hard coating layer is an UV cured organo-silicone (¶s 46 & 110) which can have both epoxy and acrylic functionality (¶s 107-109 & 139-142) in which the acrylic to epoxy functionalities present at the ratio of 10:90 to 70:30 (¶ 141).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the composition of Example 3 as the material for the first hard coat because ‘127 teaches that the composition of Example 3 is a suitable hard coat composition and thus the use of Example 3 as the first hard coat would have predictably produced the desired results. It would have been obvious to one of ordinary skill in the art at the time of filing to use an acrylic and epoxy functionalized silicone as the specific composition for the first hard coating layer of ‘127 because when the species is clearly named, the species claim is anticipated (rendered obvious) no matter how many other species are additionally named (Ex parte A 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990)) and a prior art’s disclosure of possible combinations renders all combinations obvious (See Merck & Co. v. Biocraft Laboratories Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) (holding that the prior art’s disclosure of over 1200 possible combinations rendered all possible formulations obvious)).
Although the taught range of acrylic to epoxy functionalities present at the ratio of 10:90 to 70:30 is not explicitly the claimed range of about 7:3, it does overlap the claimed range.  Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated a value within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
 ‘127 does not teach UV curing in an environment having an oxygen concentration of about 0.01% to about 0.1% or that the curing environment for the first hard coating layer and second hard coating layer are different.
However, ‘999, which is directed towards UV curable silicones with epoxy and acrylic functionality (title), discloses that oxygen tends to inhibit UV curing of epoxy and acrylic functionalized silicones (col. 10, lines 57-68) and ,‘617, which is directed towards radically curable compositions (title), discloses for oxygen inhibited UV curable systems to limit the oxygen concentration to less than 0.05% in order to improve the reaction rate of the radically curable composition (¶ 172).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of ‘999 & ‘617 into the process of ‘127 such that the first and second hard coating layers are cured in an environment with oxygen concentration of less than 0.05% because it is recognized in the art of curing acrylic and epoxy functionalized silicones that oxygen inhibits the curing of said silicones and that less than 0.05% oxygen environments are suitable for oxygen inhibited curing systems which would have predictably improved the reaction rate of the curing process.
Although the taught range of less than 0.05% is not explicitly the claimed range of 0.01-0.1%, it does overlap the claimed range.  Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated a value within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
And, ‘866, which is directed towards hardcoat films for image display devices (title), discloses that when forming a bilayer of coatings comprising acryloyl and epoxy functionality the interlayer adhesion can be improved by semi-curing the first layer to leave unreacted acryloyl functionality to bond to the epoxy in the next applied layer and further notes that the semi-curing is controlled by controlling the oxygen concentration in the curing environment to 0.1-2.0% by volume (¶s 606-607).
It would have been obvious to one of ordinary skill in the art at the time of filing to use a curing environment with an oxygen concentration of 0.1-2.0% by volume when curing the first hard coating layer of ‘127 as taught by ‘866 because it is an art recognized curing condition for the first layer in a bilayer hard coating process in the field and it would have predictably left a semi-cured layer with acryloyl functionality on the surface of the first hard coating layer which would have reacted with the second layers functional groups and improved adhesion between the layers and thus improved the layer structure of ‘127.
Thus, the combination teaches using a oxygen concentration of 0.1-2.0% by volume when curing the first hard coating layer and an oxygen concentration of less than 0.05% when curing the second hard coating layer and therefore teaches that the second environment is different from the first environment as claimed.
Claim 3: Forming the second hard coating layer comprises:
coating a second solution including fluorine on the first hard coating (the silicone can have fluorine functional groups; ¶s 122 & 142-143); and
hardening the second solution (¶ 106-109).
It would have been obvious to one of ordinary skill in the art at the time of filing to use a fluorine functionalized silicone as the specific composition for the second hard coating layer of ‘127 because when the species is clearly named, the species claim is anticipated (rendered obvious) no matter how many other species are additionally named (Ex parte A 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990)) and a prior art’s disclosure of possible combinations renders all combinations obvious (See Merck & Co. v. Biocraft Laboratories Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) (holding that the prior art’s disclosure of over 1200 possible combinations rendered all possible formulations obvious)).
As discussed above, the combination teaches hardening the second solution in the second environment and the first solution in the first environment.
The combination does not teach that the second solution coating is performed in the first environment.
However, any order of performing process steps is prima facie obvious unless there is a showing of critical unexpected results. See MPEP § 2144.04(IV)(C).
Claim 8: The second hard coating layer has a hardness of at least 70 MPa (¶ 46) and ‘127 teaches optimizing the fluorine content of the silicone to obtain a desired hardness and smear or haze (¶ 61).
Although the taught range of at least 70 MPa is not explicitly the claimed range of 450-550 MPa, it does overlap the claimed range.  Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated a value within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
The combination teaches the claimed invention but fails to explicitly teach claimed hardening rate. Since similar materials are used with similar curing processes; it is reasonable to presume the cured layers of the combination will have the same hardening rate. Support for said presumption is found in the use of like materials and like processes which would result in the claimed property.  
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977).
‘127 does not teach that the second hard coating layer has a contact angle of 100-120 degrees.
However, as discussed above, ‘127 teaches optimizing the fluorine content of the second hard coating layer and the Examiner notes that contact angle of the second coating is directly related to the contact angle of said layer.
It would have been obvious to one of ordinary skill in the art at the time of filing to optimize the fluorine content, and thus the contact angle, of the second layer to obtain the desired results because it is prima facie obvious to optimize a concentration. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05(II)(A).
Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over ‘127 in view of ‘999, ‘617, & ‘866 as applied above, and further in view of Coleman (US Patent 3,790,801; hereafter ‘801).
Claim 4: As discussed above, the combination teaches adjusting the oxygen concentration during the curing/hardening of the second hard coating layer.
‘617 further discloses controlling the oxygen concentration by substituting the oxygen for nitrogen (i.e. adjusting the oxygen ratio; ¶ 172).
The combination does not teach a specific apparatus for the process.
However, ‘801, which is directed towards an apparatus for UV light treatment in a controlled atmosphere (title) discloses an apparatus comprised a first (#10, Fig. 3 and col. 3, lines 1-25) and second (# 1, Fig. 3 and col. 3, lines 1-25) chamber in which the first chamber is disposed in the second chamber (Fig. 3 and col. 3, lines 1-25) and the surface to be cured is disposed in the first chamber (see #12, Fig. 3 and col. 3, lines 1-25) with gas inlets in the first chamber (#15, Fig. 3 and col. 3, lines 1-25) and the UV light is provided in the second chamber (#s 2 & 3 are in the second chamber and separated from the first chamber by the window # 17; see #s 2, 3, & 17 and col. 3, lines 1-25).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the UV curing apparatus of ‘801 during the process of the combination because the UV curing apparatus of ‘801 is an art recognized UV curing apparatus that would have predictably been suitable for curing the layers of the combination in the controlled atmosphere of the combination.
Claim 5: The combination teaches adjusting the oxygen ratio such that the oxygen concentration is less than 0.05%.
Thus it would have been obvious to adjust the oxygen concentration in the first chamber of the combination to less than 0.05% because the combination teaches controlling the oxygen concentration near the layer to be cured and the layer is situated in the first chamber.
Although the taught range of less than 0.05% is not explicitly the claimed range of 0.01-0.1%, it does overlap the claimed range.  Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated a value within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Claim 6: The combination teaches adjusting the oxygen concentration by injecting nitrogen as discussed above. 
The combination also discloses gas inlets in the first and second chambers for controlling the atmosphere (see #s 13 & 15, Fig. 3) and though ‘801 does not explicitly call the openings at either end of the apparatus as gas outlets (see # 11, Fig. 3) it is apparent that if gas is introduced through the various inlets of #s 13 & 15 that the gas will escape from any opening and thus #s 11 read on a gas outlet or exhaust valve.
Claim 7: ‘127 teaches using a UV lamp that has an energy of 1000 mJ for curing the composition (¶ 148).
Response to Arguments
Applicant's arguments filed 8/29/22 have been fully considered but they are not persuasive. 
In regards to applicant’s argument that ‘127 “specifically discloses that the first hard coating layer 22a includes ‘an acryl siloxane oligomer, an acryl crosslinker, a polymerization initiator,…and a solvent’ (Park, ¶109) whereas the second hard coating layer 22b may include ‘a cured material formed by reaction of an epoxy siloxane oligomer and an epoxy cross-linker’ (Park, ¶108); applicant is advised that both compositions are preceded by “may” and thus these are examples and do not exclude the more general teachings of ‘127 which teaches that the first and second hard coating can be the same material (¶ 106) and the hard coating material can be an UV cured organo-silicone (¶s 46 & 110) which can have both epoxy and acrylic functionality (¶s 107-109 & 139-142) in which the acrylic to epoxy functionalities present at the ratio of 10:90 to 70:30 as discussed above.
In regards to applicant’s statement that “Park discloses that the first hard coating layer 22a and the second hard coating layer 22b ‘may each have different properties capable of compensating for each other’”; applicant is advised that this statement in ‘127 also provides for a layer 22a and a layer 22b wherein they have the same properties because the “may” is optional language.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, as discussed above, ‘127 teaches that the first and second hard coating can be the same material are recognizes that the hard coating layer can be an UV cured organo-silicone (¶s 46 & 110) which can have both epoxy and acrylic functionality (¶s 107-109 & 139-142) in which the acrylic to epoxy functionalities present at the ratio of 10:90 to 70:30. The prior art is not limited to specific examples but for everything it reasonable discloses which in this case the above composition with the above ratios.
In regards to applicant’s argument that Example 3 of ’127 is used as the first layer, applicant is advised that as presented above, the first layer is an UV cured organo-silicone (¶s 46 & 110) which can have both epoxy and acrylic functionality (¶s 107-109 & 139-142) in which the acrylic to epoxy functionalities present at the ratio of 10:90 to 70:30 (¶ 141).
In regards to applicant’s argument that the claimed first and second layer with the 7:3 acryl:epoxy ratio provides unexpected results; this argument is not found convincing because applicant has not demonstrated unexpected results compared to ‘127 which are fully commensurate with the scope of claim 1.
In regards to applicant’s argument that the combination of ’127, ‘999, & ‘617 does not teach using a different first and second environment for the curing of the first and second hard coating layers; applicant is advised that newly referenced ‘866 provides motivation for using a different first and second environment as discussed above.
Applicant is advised that a preferred embodiment or examples do not limit the teachings of a reference but the reference is instead available for all of its teaches and therefore when preferentially language or optional language is used in the disclosure the disclosure also teaches the less/non preferred or alternative embodiments and thus ‘127 teaches using the same composition for both the first and second hard coat as discussed above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M MELLOTT whose telephone number is (571)270-3593. The examiner can normally be reached 8:30AM-4:30PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James M Mellott/           Primary Examiner, Art Unit 1759